DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses consuming a parameter for fighting capability, then discloses restoring the parameter when the parameter has been consumed. This is unclear, as if the parameter has been consumed, it is not clear whether the claim is stating that consumption of parameters automatically restores the parameter immediately, or if the claim is stating that the parameter is restored only if the parameter has been previously consumed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 10, 14-16, and 20-24 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Meyers (US 2004/0143852).
Re claims 1 and 20, Meyers discloses an game program causing a computer to:	receive setting data via a network (par. [0023], players receive sub-area data and store them locally on their own PC);	set, in a virtual field, which is disposed in a virtual space and divided into a plurality of unit regions (fig. 2), at least one unit region defined based on the setting data having been received, as a special region associated with a special effect (fig. 2, 23, [0032], zone 23 can only be entered by “magic” transport and is considered a special effect due to this restriction, and [0034] to [0035], where some regions are special due to being the location for spawn locations of certain creatures for a limited time);
Re claims 5-6 and 14-15, Meyers discloses information of the unit region in which the hostile character has been disposed at occurrence of a defeat event in which a hostile character is defeated in the fight, and a special effect of obtaining an item ([0055], once a witch is slain, a very special reward is given to players, such as experience or magic items).
Re claims 7 and 16, Meyers discloses a clearing condition in the virtual field corresponding to a scene based on game progress, the setting data associated with the scene and the virtual field is received when the game processing according to at least the scene is started, and wherein the defined times includes when the clearing condition is satisfied ([0030], missions can be completed, therefore is considered a measure of game progress, the mission beginning when the players enter the area, and is cleared once the mission is completed and can no longer enter that area).
Re claim 10, see the rejection to claim 1. Meyers discloses a server ([0018], [0022], and [0023], Meyers discloses the game is server-based with aspects of the 
Re claim 21, Meyers discloses the special region is displayed with a visual effect (fig. 2, 23, being visible on the screen is considered a visual effect).
Re claim 22, Meyers discloses the special effect is based on game progress ([0032], zone 23 can only be entered by “magic” transport, therefore the effect of being enterable or not is based on whether the player’s character has the ability to utilize magical transport, i.e. based on their game progress).
Re claim 23, Meyers discloses once the player reaches the special region and the special effect associated with the special region is exhibited by the player character in the game processing, resetting the special region such that the special region is not associated with the special effect ([0032], since zone 23 can only be entered by “magic” transport, once the player has utilized such transport and entered the zone, the region no longer will be restricted as the player is already inside the zone, and also discloses zones can be reset after a certain period of time).
Re claim 24, Meyers discloses receiving setting data from a server at defined times of game progress ([0042], each game day at a certain time, a game event from the server triggers a request for a new area to be generated in the game).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of BEGM (https://web.archive.org/web/20080703160854/http://begm.sourceforge.net/help/widget_gamemap.html).
Re claims 2 and 11, while Meyers discloses the concept of setting a unit region as special based on a danger level ([0109], where Meyers discusses danger zones and places of high danger), Meyers does not explicitly define a danger zone or special region as one where a player character has been disposed at occurrence of a being-defeated event in which the player character is defeated in the fight, and setting the region as special when the being-defeated event occurs at high frequency.	BEGM teaches a game with a game map displaying various information. There is a player activity overlay that shows areas of the map that have had recorded player deaths in the past hour and colors the level of activity based on amount of deaths, yellow to white, most to least deaths (see section Player Activity). As such, players can see which areas specifically in the game world are dangerous by noting the color of the overlay, thereby yellow sections of the map could be considered special by means of 
Re claims 3 and 12, Meyers discloses a return process to return a state of the virtual field that includes the player and hostile character to a state at a time before player instruction and the event occurrence information includes information of a position of the unit region in which the being-defeated event occurs in a returned state, also when the return process has been performed ([0065], quests in regions can be aborted, such as when a player dies, which resets the area upon the player’s return, therefore since deaths are based on player instructions, the region will be reset based on that instruction).
Re claims 8 and 17, Meyers does not explicitly disclose the setting data representing the number of times the event has occurred for each unit region and adding the number of times of occurrence of the event for each unit region in the game processing to the number of times, of occurrence of the event for each unit region, which is included in the setting data obtained when the setting data is received.	As discussed above, BEGM teaches a game that counts the number of times players die in regions and colors an overlay based on that number (see the rejection to 
Re claims 9 and 18, Meyers teaches resetting regions ([0065]). BEGM also teaches a similar concept, as the player activity overlay explicitly states that the overlay shows areas of the map that have had recorded player deaths in the past hour (emphasis added by the Examiner). Therefore, one of ordinary skill in the art would be able to surmise that at any desired interval of time (such as every minute, half hour, or hour), the number of deaths is reset to keep the data relevant/fresh.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of BEGM as applied to claim 2 above, and further in view of Hall (US 2011/0102459).
Re claims 4 and 13, while Meyers discloses a parameter that may be consumed while fighting ([0120], players have health that can be reduced while fighting), Meyers does not explicitly disclose a special effect for restoring the parameter when reaching the special region. Hall teaches a game with geogaming regions or sub regions that define game elements, wherein the regions can benefit players by refilling their ammunition, or healing the player and restoring their health upon entry into the region ([0038]).	It would have been obvious to implement healing regions as taught by Hall in the game of Meyers in order to provide regions in the virtual gaming environment that can restore a player’s health, therefore allowing the player to heal damage previously done to them and continue playing and lowering the risk of dying.
Re claim 19, see the rejection to claim 1. Meyers does not explicitly disclose the game apparatus having a processor and display. Hall teaches the gaming apparatus with such (fig. 8). It would have been obvious for a game apparatus in communication with a gaming server to have a processor and display in order to allow for a computer to play the game properly, as a computer cannot function without a processor and data cannot be seen without a display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715